This is a case under § 34 of G. L. c. 152, the Workmen’s Compensation Act, wherein the insurer has appealed from a Superior Court judgment. The employee filed a claim for further and continuing total incapacity compensation from August 22, 1975. The workmen’s compensation insurer denied that further compensation was due and raised the issues of causal relationship and the extent of the disability. A single member of the Industrial Accident Board found in favor of the employee as to all issues and the reviewing board essentially adopted the report and findings of the single member. We conclude that the findings are fully supported by the evidence, and the judgment is supported by the findings, except in one respect. The findings are that the employee has been and continues to be totally disabled from his work “as a laborer or foreman of laborers.” The judgment is reversed, and the case is remanded to the Industrial Accident Board for reconsideration of the evidence to determine whether the employee is totally disabled from remunerative work within the meaning of the statute; i.e., that he is unable to engage in any occupation, or obtain or perform any work for compensation or profit. See Sullivan’s Case, 218 Mass. 141, 142-143 (1914); L. Locke, Workmen’s Compensation § 322 (1968). Cf. Frennier’s Case, 318 Mass. 635, 638 (1945).

So ordered.